Citation Nr: 1714896	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-42 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.  

3.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.  

4.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.  

5.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1996 to March 2004; he had combat duty in Iraq and was awarded the Combat Action Ribbon (CAR).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the claims in October 2015 for evidentiary development.  

The Board notes that additional evidence was received and added to VBMS in April 2017.  The Board has reviewed this evidence and observes that the findings contained therein are not relevant to any issue decided on a final basis in this decision.

The issues of entitlement to service connection for left elbow and left shoulder disabilities, and for higher ratings for bilateral ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for left shoulder and left elbow disabilities were denied in a June 2004 rating decision which was not appealed; the dispositions are final.  

2.  Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claims for service connection for left elbow and shoulder disabilities.  

3.  The Veteran's pes planus is best categorized as severe in nature, and he has not demonstrated extreme tenderness of the plantar surfaces, displacement or spasm in the Achilles' tendon, pronation, or any other gait abnormality; pain on use and manipulation has been present since the filing of the claim for an increase bilaterally, with more severe episodes of pain noticeable after periods of heavy use.  

4.  The schedular criteria fully contemplates the severity of the Veteran's pes planus.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a left elbow disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  New and material having been received, the claim for service connection for a  left shoulder disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, 4.71a, Diagnostic Code 5276 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was, in June 2004, denied service connection for both left elbow and left shoulder disabilities on account of no current disability being present in the claimed joints.  The Veteran did not appeal this decision in a timely manner and it is final.  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Essentially, even though the Veteran had credibly reported pain since his service, the RO determined that there were no underlying disabilities in the left shoulder or elbow in 2004.  The Board does note that a 2004 VA examination noted a contusion residual in the elbow of minimal severity; however, as noted, the Veteran did not offer a perfected appeal and that earlier adjudication is final.  

The Board, in October 2015, remanded the claim so that new orthopedic examinations of the shoulder and elbow could occur.  In the narrative portion of the returned examination, dated in December 2015, a left shoulder strain was diagnosed.  This was noted to be productive of certain occupational activities, to include reaching overhead, as well as limitation of motion.  

The RO, in its June 2016 supplemental statement of the case, noted that evidence of a diagnosed shoulder disability was enough to constitute new and material evidence.  The claim was reopened; however, on the merits, it was determined that evidence did not exist to support an in-service nexus.  The RO's actions notwithstanding, the Board must consider each petition to reopen in its own right prior to adjudicating the merits of the underlying issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In this case, the Board agrees with the RO and will reopen the claim.  As the Veteran served in combat and contends there was a trauma to his upper extremities (with documented treatment for the right shoulder), his lay assertions of experiencing an impact to his upper extremities more severe than limitation to just one shoulder are considered credible.  Moreover, he has reported pain in the left shoulder consistently since the time proximate to service discharge (even though diagnosis of strain was not until 2009).   The need for a new examination addressing etiology will thus be addressed in the remand portion below, but there is no doubt that current disability in the left shoulder is clearly present and thus, new and material evidence has been submitted to support reopening.  

With respect to the left elbow, a December 2015 VA examination described no current disability as being present.  The Veteran, however, noted complaints of bruising in his elbow since service.  He mentioned that he experiences "sensitive spots" which are aggravated when resting his elbows on a hard table.  No radiographic studies were conducted, and also, no reference was made to the 2004 assessment of contusion with minimal disability in the joint.   

The existence of a contusion in 2004, when considered with the new complaints of bruising and "sensitive spots"/pain points, does suggest, at least potentially, the presence of disability to some degree.  Indeed, the level of severity of disability, in a claim for service connection, is not as great of a concern as the confirmation that there is some degree of disability present.  When considering the new complaints of sensation disruptions in the elbows going back to service, especially in light of the assessment of contusion residuals in 2004, there does appear to be at least some evidence of disability for which service connection could, potentially, be granted (that is, evidence of potential muscular or musculoskeletal disability, even if the degree of severity is minimal).  Thus, the evidence associated with the 2015 examination relates to an unestablished fact necessary to substantiate the underlying claim, and it will be reopened.  Development for the claim on the merits is, as with the shoulder disability, discussed in the remand section below.  

Pes Planus

The Veteran is evaluated at 30 percent for his service-connected pes planus, with such an assessment being assigned for the entire appeal period subsequent to a VA examination afforded in concert with the Board's remand of October 2015 (effectuated via a September 2016 rating decision).  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The U.S. Court of Appeals for Veterans Claims discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).  The Board has considered the applicability of a "staged rating" in this case, and for reasons discussed in detail below, has determined that such an action is not warranted with respect to the Veteran's service-connected bilateral pes planus.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

In determining the adequacy of assigned disability ratings, consideration is also given to factors affecting functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use, including that experienced during flare-ups. 38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.

Bilateral pes planus is evaluated under Code 5276.  A maximum 50 percent  schedular evaluation-the next highest rating-is warranted with there is "pronounced" acquired flat feet.  Such a level of disability considers marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, with all symptoms not responsive to improvement on account of orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In the October 2015 examination report, the Veteran's symptoms of pes planus were described as "bilateral heel and arch pain" with "interval development of a sensation of strain."  Objective examination noted "mild arch pain to firm palpation" that was "manag[ed] by arch supports."  The examiner did note that pain in the feet would worsen "with time and heavy use," and that "pain on weight-bearing" was present.  

The Veteran was found, expressly, to not experience "extreme tenderness of the plantar surfaces," there was no deformity present in the feet, and no pronation gait abnormality was present in either foot.  The examiner described that the weight-bearing line was not over or medial to the great toe, and no spasm of the Achilles' tendon on manipulation, or "bowing" at rest or during movement, was noted to be present.  Essentially, the examiner concluded that pain in the fallen arch was the chief symptom and that, while usually mild, it did fluctuate after long days to a more severe degree of disability.  The flat feet were, it was specifically noted, responsive to orthopedic correction in the form of inserts in the shoes.

The 30 percent rating currently in effect contemplates "severe flatfoot" if present bilaterally.  Chiefly, "pain on manipulation and use accentuated" is expressly noted to be part of the criteria for such a rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Given that the symptoms of pain are the central complaint associated with the pes planus, it can be concluded that the currently assigned schedular rating of 30 percent is the appropriate rating in this case.  As noted by the 2015 VA examiner, the Veteran has expressly been found to not exhibit any of the symptoms associated with "pronounced" disability, and there is no evidence of extreme tenderness, muscle spasms, or displacement in the heel at any time since the filing of the claim for an increase (or, indeed, in the year prior to asserting his feet symptoms had grown in severity).  As this is the case, the claim for an increase in excess of 30 percent will be denied and the 30 percent rating, effective for the entire appeal period as noted in the September 2016 rating decision issued subsequent to the Board's last remand, will be continued.  

With respect to the functional impairment associated with the Veteran's feet, it is noted that pain on use and manipulation is expressly considered in the schedular criteria.  Pes planus is a disorder evaluated without consideration of the joints in the toes and ankles, and there is, as a consequence, no consideration of limitation of motion in the assigned schedular criteria (and thus, additional impacts such as weakness, fatigability, and incoordination of any joint movement would be inapplicable).  See DeLuca at 202.  Nonetheless, pain, being expressly considered, is part and parcel of the assigned 30 percent rating, and there is nothing so unusual as to indicate a pes planus disability picture which is outside the norm.  Given this express consideration of the Veteran's symptoms in the assigned schedular rating criteria, there is no reason to consider a remand for a referral to the Director of VA's Compensation Service so that extraschedular considerations can be made.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Further, there are no suggested occupational limitations associated with the pes planus (acting alone or in concert with other factors), and the Board will not consider the applicability of an implied claim for a total disability evaluation as due to service-connected disabilities as being raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  Here, the preponderance of the evidence supports a conclusion that the Veteran experiences severe symptoms associated with bilateral pes planus, and the currently assigned 30 percent rating is warranted.  The evidence does not indicate entitlement to a higher schedular rating or that the Veteran is entitled to consideration of an extraschedular rating, and thus, he is not entitled to a rating in excess of 30 percent. Accordingly, there is no applicability of the "benefit of the doubt" rule with respect to the portion of the claim relating to entitlement to a disability rating in excess of 30 percent.  38 U.S.C.A. § 5107 (b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left elbow disability is reopened; to that extent only, the claim is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a left shoulder disability is reopened; to that extent only, the claim is granted.  

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.  



REMAND

The Veteran was denied service connection in 2004 for left elbow and shoulder disabilities on account of no currently diagnosed disability being present.  The Veteran did initiate an appeal; however, he failed to perfect it and the 2004 decision is now final.  The above decision reopens these claims.  

In October 2015, the Board remanded the claims so that a new orthopedic examination could be afforded.  The examining nurse practitioner (NP) found left shoulder pathologies with no current disability in the elbow.  There is, however, indication in the record that this clinician did not consider all potentially relevant information and, with specific reference to the left shoulder, did not address the etiology of the condition save for referencing a lack of assessment of left shoulder pathology in the service treatment records.  

With regard to the left elbow, a 2004 VA examination noted a contusion injury in service, with radiographic imaging, at that time, not indicating any abnormality.  The examiner at that time noted "minimal" impairment as associated with the shoulder; however, he did not describe a complete lack of residual elbow disability.  In 2015, the Veteran described pain in the elbow when placing weight on it (e.g. when leaning his elbows on a hard table).  The Veteran did not exhibit limitation of motion, but he was not examined during times of flare-up and no description as to if limitation of motion would be present at times of higher pain was assessed.  Moreover, the NP did not conduct radiographic studies.  

Given that there was a contusion residual, albeit a minimal one, documented in 2004 (and that 11 years is a significant passage of time during which the Veteran consistently reported pain), X-ray findings, and at the very least, a discussion of contusion/bruising residuals being noted post-service, would have exceptionally helpful.  The Board cannot conclude that it has the most current evidence regarding current disability in the elbow and must remand the claim for a remedial examination.  

With respect to the shoulder, it is noted that a strain was diagnosed in 2015.  While no radiographic studies were conducted, there is, at least, some degree of current disability clearly present in the joint.  The Veteran served in the Marines in combat in Iraq (he is decorated with the Combat Action Ribbon).  He asserts trauma to the entire upper body occurring at the same time he experienced a force to his right shoulder.  He describes running into a pole as causative of orthopedic problems.  Given the circumstances of service, and that he consistently has reported some degree of pain in the time proximate to discharge, his complaints are considered credible and should be discussed by an examiner when assessing as to if current shoulder disability had origins in service.  

The ankle examinations afforded in concert with the last remand did not include repeated exercises of the joint, and while pain on motion was reported, no assessment as to additional limitation associated with painful motion was documented in the narrative part of the report.  Further, the examination noted that functional ability was "significantly" limited as due to "pain, fatigue, weakness, lack of endurance, and incoordination"; however, the actual limitation of movement was not expressly described.  Flare-ups also, apparently, provided additional limitation, but no mention as to additional loss of motion during those times was assessed.  Simply put, the 2015 examination is inadequate and likely not descriptive of the impairments to the ankles at their most severe.  A remedial examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examiner with an orthopedic surgeon (Doctor of Medicine/Doctor of Osteopathic Medicine with a complete residency in orthopedic surgery) who is to be asked and who is to consider the following:

*Does the Veteran currently experience a disability in the left elbow?  Noted tenderness and a history of contusion residuals, documented in 2004, should be addressed.  Radiographic studies, in light of the Veteran's complaints of sensation problems, should also be afforded.  If it is deemed necessary, consultation with neurology or other applicable specialists should occur.  

*Should the Veteran have a diagnosed pathology in the left elbow, to include contusion residuals (however minimal in nature), the examiner should opine as to if such disability at least as likely as not (a 50 percent or greater probability) had causal origins in active service, to include confirmed combat duty in Iraq.  

*The examiner is also to opine as to if it is likely that the Veteran's left shoulder strain at least as likely as not had causal origins in active service, to include as a result of noted upper extremity trauma in service and documented combat duty in Iraq.  

*The examiner is to opine as to the current severity of bilateral ankle disabilities.  In this regard, range of motion testing should occur at least three times, and the examiner should note as to if there is any additional limitation associated with such repeated exercises or, alternatively, if the Veteran experiences additional limitation of motion associated with weight-bearing and flare-ups and, if so, to what extent such limitation likely manifests.  If there is marked limitation of motion, such a fact should be expressly stated in the narrative portion of the examination report.  

*With respect to the Veteran's service in Iraq, the examiner is reminded that there has been confirmed service in combat and that any trauma claimed to have occurred under such conditions is presumed, by statute, to have actually occurred.  

*The examiner must make note of the reports of pain in the shoulder and elbow dating to 2004, which is very proximate to the Veteran's discharge from service.  

*In that regard, the Board reminds the examiner that the mere fact that the service treatment records do not document elbow or shoulder disabilities should not, in itself, be considered as adequate bases on which to rest a medical opinion.  To that extent, a well-rationalized opinion should accompany all conclusions reached in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


